Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 1 of 22 Page ID
                                  #:6106




       EXHIBIT 11
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 2 of 22 Page ID
                                         #:6107
               BOARD OF EDUCATION OF THE CITY OF LOS ANGELES
                Governing Board of the Los Angeles Unified School District

                     REGULAR MEETING STAMPED ORDER OF BUSINESS
                           333 South Beaudry Avenue, Board Room
                                1 p.m., Tuesday, June 18, 2019


Roll Call


Pledge of Allegiance


Student Voices

       Recognition of Mr. Tyler Okeke, Student Board Member

       2019 Do the Write Thing National Ambassadors

       Hydrogen Horizon Automotive Challenge (H2AC) Winners – Legacy STEAM High School


Public Speaking

Individuals wishing to speak at a Board meeting must sign up at the meeting. Speakers to items for action
on this agenda should plan to arrive early as items with no speakers may be acted on at the beginning of the
meeting. Speakers to items not on the agenda for action will be heard at the conclusion of the item
begun before 4 p.m.

Each speaker is allowed a maximum of three minutes for his or her presentation. Accommodations are
made for translation and for those needing assistance. Each speaker may only make a single appearance
at each Board Meeting, but exceptions are made for items labeled “Public Hearing”.

Each person who addresses the Board shall not make personal, impertinent, slanderous, or profane
remarks to any Board Member, staff, or general public.

Any person who makes such remarks, or who utters loud, threatening, personal or abusive language or
engages in any other disorderly conduct which disrupts, disturbs, or otherwise impedes the orderly
conduct of any Board meeting shall, at the discretion of the presiding officer or majority of the Board, be
barred from further audience before the Board during that meeting.




Bd of Ed Regular Meeting                                                         Stamped Order of Business
06-19-19                                      1                                           1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 3 of 22 Page ID
                                             #:6108
Public Notice of Bargaining Union Initial Proposals

1.     Service Employees International Union (SEIU), Local 99 Initial Bargaining Proposals for 2019-
       2020 Economic Reopener (UIP-003-18/19)
       Initial proposals from collective bargaining representatives are made public before negotiations
       begin.


Consent Items

Items for action below assigned by the Board at the meeting to be adopted by a single vote. Any item may
be pulled off of consent for further discussion by any Board Member at any time before action is taken.


New Business for Action

2.     Board of Education Report No. 366 – 18/19              ADOPTED
       Procurement Services Division
       (Procurement Actions) Recommends approval of procurement actions taken by staff
       for professional services, agreement amendments and purchases within the delegated authority of
       the Superintendent as described in Attachment A for a total amount of approximately $79.9
       million for wireless broadband services for schools and offices, Teach for America special
       education recruitment, health education services at 17 schools, University of California transcript
       evaluation services, arts archivist services, coaching services for new administrators, and 18,523
       procurement transactions and low value contracts.

       Additionally, recommends approval of professional services contracts goods and general services
       contracts with agreements and amendments for amounts over $250,000 not under the delegated
       authority, as detailed in Attachment B, including 7 two year contracts for GEAR UP program
       support for $2.4 million, a five year contract for mobile voice and broadband services for $7.8
       million, 2 amendments to increase the contract capacity for a five year contract for IT managed
       services, a five year contract to provide COBRA health benefit administrative services for
       $750,000, a five year contract to upgrade bus global positioning system services for $5 million,
       an amendment to expand the scope of work by District auditors to perform audits of financial
       statements for an increase of $1.1 million, an amendment to increase the capacity of a contract
       for licenses and services for Microsoft products for $656,205, a contract to purchase bicycles and
       helmets for $553,523, a one year contract to provide services for IBM products for $908,995, a
       one year contract to provide services for Citrix software for $729,199, and a six month contract
       for technology products for $2 million.

       Also approves a three-year revenue contract with Los Angeles County Department of Mental
       Health for $10 million for mental health support for students and a three year revenue contract
       with Southern California Grantmakers for $540,000 to provide support for the LAUSD School
       Mental Health/Parenting Pilot Program.




Bd of Ed Regular Meeting                                                      Stamped Order of Business
06-19-19                                    2                                          1 p.m., 06-18-19
   Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 4 of 22 Page ID
                                                  #:6109
3.     Board of Education Report No. 365 – 18/19            ADOPTED AS AMENDED BY CONSENT VOTE
       Procurement Services Division–Facilities Contracts (Correct Board Member for Attachment A, Item
                                                            HH from Mr. Schmerelson to Dr. McKenna)
       (Facilities Contract Actions) Recommends approval of actions executed within the delegated
       authority of the Superintendent including the approval of the award of 20 advertised construction
       contracts for approximately $48.4 million; 8 job order contract awards for $3.7 million; 3 job
       order contract amendments for $5 million; 210 change orders for approximately $2.2 million; the
       completion of 17 contracts; the award of 32 informal contracts for $818,391; the award of 4
       architectural and engineering contracts for approximately $10.4 million; the award of 3
       professional and technical services contracts for $307,770; the award of 2 professional and
       technical services amendments for $9.7 million; and extra services and amendments for
       architectural and engineering contracts for $20,354. Additionally, awards contracts and
       amendments not under the delegated authority, as detailed in Attachment B, for 12 professional
       and technical services contracts for construction management and related services for $350
       million.

4.     Board of Education Report No. 408 – 18/19          ADOPTED BY CONSENT VOTE
       Office of Environmental Health and Safety
       (Adoption of the Mitigated Negative Declaration and Mitigation Monitoring and Reporting Plan
       for the Ascot Avenue Elementary School Comprehensive Modernization Project) Recommends
       adoption of the Mitigated Negative Declaration and adoption of the Mitigation Monitoring and
       Reporting Program pursuant to the California Environmental Quality Act for the Ascot Avenue
       Elementary School Comprehensive Modernization Project.

5.     Board of Education Report No. 409 – 18/19            ADOPTED BY CONSENT VOTE
       Facilities Services Division
       (Project Approval for the Ascot Avenue Elementary School Comprehensive Modernization
       Project) Recommends approval of authorization for Ascot Avenue Elementary School to proceed
       with renovation, modernization, and reconfiguration of the school located at 1447 East 45th
       Street in the City of Los Angeles with an anticipated cost of $93,555,321.

6.     Board of Education Report No. 410 – 18/19         ADOPTED BY CONSENT VOTE
       Office of Environmental Health and Safety
       (Adoption of the Mitigated Negative Declaration and Mitigation Monitoring and Reporting Plan
       for the McKinley Avenue Elementary School Comprehensive Modernization
       Project) Recommends adoption of the Mitigated Negative Declaration and adoption of the
       Mitigation Monitoring and Reporting Program pursuant to the California Environmental Quality
       Act for the McKinley Avenue Elementary School Comprehensive Modernization Project.

7.     Board of Education Report No. 411 – 18/19          ADOPTED BY CONSENT VOTE
       Facilities Services Division
       (Project Approval for the McKinley Avenue Elementary School Comprehensive Modernization
       Project) Recommends approval of authorization for McKinley Avenue Elementary School to
       proceed with renovation, modernization, and reconfiguration of the school located at 7812
       McKinley Avenue in the City of Los Angeles with an anticipated cost of $89,958,347.




Bd of Ed Regular Meeting                                                     Stamped Order of Business
06-19-19                                    3                                         1 p.m., 06-18-19
   Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 5 of 22 Page ID
                                               #:6110
8.     Board of Education Report No. 412 – 18/19          ADOPTED BY CONSENT VOTE
       Facilities Services Division
       (Amendment to the Facilities Services Division Strategic Execution Plan to Define and Approve
       Three Sustainable Environment Enhancement Developments for Schools (SEEDS) Projects)
       Recommends an amendment to the Strategic Execution Plan to define and approve 3 SEEDS
       projects for a combined budget of $300,000.

9.     Board of Education Report No. 413 – 18/19             ADOPTED BY CONSENT VOTE
       Facilities Services Division
       (Amendment to the Facilities Services Division Strategic Execution Plan to Define and Approve
       Seven Projects that Address Critical School Repair Needs) Recommends approval of an
       amendment to the Strategic Execution Plan to define and approve 7 projects that address critical
       school repair needs at specified schools for a budget of $28,335,582.

10.    Board of Education Report No. 414 – 18/19          ADOPTED BY CONSENT VOTE
       Facilities Services Division
       (Amendment to the Facilities Services Division Strategic Executive Plan to Define and Approve
       16 Local District Priority and Board Member Priority Projects) Recommends approval of an
       amendment to the Strategic Execution Plan to define and approve 16 Local District and Board
       Member priority projects for a combined budget of $864,180.

11.    Board of Education Report No. 415 – 18/19            ADOPTED BY CONSENT VOTE
       Facilities Services Division
       Early Childhood Education Division
       (Amendment to the Facilities Services Division Strategic Executive Plan to Define and Approve
       Two Early Education Center Reopening Projects and Redefine One Early Education Center
       Campus Upgrade Project) Recommends approval of an amendment to the Strategic Execution
       Plan to define and approve reopening projects at Kentwood Early Education Center and San
       Pedro Community Adult School Early Education Center for a combined budget of $10,027,871.
       Also recommends approval of an amendment to the Strategic Execution Plan to redefine the
       upgrade project at State Early Education Center to include a new parking lot for a budget
       increase of $945,848.

12.    Board of Education Report No. 417 - 18/19              ADOPTED
       Facilities Services Division
       (Authorization to Enter into Memorandum of Agreement with the South Coast Air Quality
       Management District for Air Filtration Systems) Recommends approval of authorization for staff
       to enter into and execute all instruments necessary for a Memorandum of Agreement with the
       South Coast Air Quality Management District for the installation of high-performance air
       filtration systems and filter replacements at select schools valued at approximately $10 million.

13.    Board of Education Report No. 418 – 18/19              ADOPTED
       Facilities Services Division
       (Resolution to Authorize Performance of All Necessary Functions Related to the State’s
       Drinking Water for Schools Grant Program) Recommends adoption of a resolution authorizing
       staff to execute all instruments necessary for the State’s Drinking Water for Schools Grant
       Program which provides water bottle filling stations and drinking water fountains at schools
       serving disadvantaged communities.


Bd of Ed Regular Meeting                                                    Stamped Order of Business
06-19-19                                   4                                         1 p.m., 06-18-19
  Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 6 of 22 Page ID
                                             #:6111
14.   Board of Education Report No. 420 – 18/19        ADOPTED BY CONSENT VOTE
      Facilities Services Division
      (Donation of $500,000 from 3568 Motor, LLC for the Benefit of Palms Elementary School)
      Recommends the acceptance of 1 donation to the District totaling $500,000 to benefit Palms
      Elementary School.

15.   Board of Education Report No. 421 – 18/19          ADOPTED BY CONSENT VOTE
      Accounting and Disbursements Division
      (Report of Cash Disbursements, Reimbursement of the Controller’s Revolving Cash Fund, and
      Donations of Money) Recommends approval of warrants for things such as salary payments for a
      total value of $580,780,169.88; reimbursement of the Controller’s Revolving Cash Fund in the
      amount of $5,600.00; and the acceptance of 1 donation to the District totaling $81,265.00.

16.   Board of Education Report No. 377 – 18/19            ADOPTED
      Office of the Chief Financial Officer
      (Authorization to Renew the Existing Radio Tower Lease at 3690 East Crest Road)
      Recommends that the Board authorize District staff to extend the existing lease for one year,
      with 4 one-year renewal options, for the radio tower located at 3690 East Crest Road in Rancho
      Palos Verdes.

17.   Board of Education Report No. 430 – 18/19               ADOPTED
      Office of the Chief Financial Officer
      (Adoption of the Superintendent’s 2019-20 Final Budget and Fiscal Stabilization Plan) Recommends
      the adoption of the Superintendent’s 2019-20 Final Budget with the indicated budget assumptions
      and policies; that Budget Services and Financial Planning Division and the Accounting and
      Disbursements Division be authorized to take necessary actions to implement the provisions of this
      report; adoption of the Fiscal Stabilization Plan; approval of the spending determinations for funds
      received pursuant to the Educational Protection Act as specified; and that District staff be authorized
      to make interfund transfers or temporary borrowings among the District’s various funds in
      accordance with the attached adopted and subsequently modified District budgets and Education
      Code section 42603.

18.   Board of Education Report No. 434 – 18/19            ADOPTED
      Office of the Chief Financial Officer
      (Adoption of the 2019-20 Local Control and Accountability Plan (LCAP)) Recommends the
      adoption of the District’s LCAP, allowing the District to demonstrate accountability to meet
      goals, services, and expenditures to support pupil outcomes and state priorities.

19.   Board of Education Report No. 436 – 18/19              ADOPTED BY CONSENT VOTE
      Chief Financial Officer
      (Update of Debt Management Policy) Recommends adoption of the Debt Management Policy
      with specified changes to the current policy. The Board policy is to review the policy annually to
      establish formal guidelines for the issuance of debt instruments and other long-term financial
      obligations.




Bd of Ed Regular Meeting                                                        Stamped Order of Business
06-19-19                                     5                                           1 p.m., 06-18-19
  Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 7 of 22 Page ID
                                                #:6112
20.   Board of Education Report No. 437 – 18/19             ADOPTED BY CONSENT VOTE
      Office of the Chief Financial Officer
      (Change to the Certification of Signatures for Fiscal Year 2018-19 and Certification of
      Signatures for Fiscal Year 2019-20) Recommends approval of the submission of signature for
      the newly elected Board Member for Fiscal Year 2018-19. Also recommends authorization for
      the Chief Financial Officer and the Controller to sign warrants on behalf of the District. Further
      authorizes the Deputy Controller and the Head Accountant be allowed to sign payment vouchers
      on behalf of the District and approves the submission of signatures for each Board Member to
      the Los Angeles County Office of Education for Fiscal Year 2019-20.

21.    Board of Education Report No. 438 – 18/19         ADOPTED
       Office of the Chief Financial Officer
       Office of Labor Relations
       (Amendment to Contract CalPERS Final Resolution for Amendment to Safety Member
       Contract) Recommends approval of a final resolution to approve an amendment with the
       California Public Employees’ Retirement System in accordance with the adopted memorandum
       of understandings with Unit A School Police and Unit H School Police Management related to
       survivor benefits.

22.    Board of Education Report No. 402 – 18/19         ADOPTED AS AMENDED BY CONSENT VOTE
       Human Resources Division                          (Adopted Version 2 of the report and a revised
                                                         Confidential Attachment A, adding a 4214 for
                                                         H. Hueck)
       (Routine Personnel Actions) Recommends approval of 3,272 routine personnel actions such as
       promotions, transfers, leaves, terminations, etc.

23.    Board of Education Report No. 403 – 18/19               ADOPTED
       Human Resources Division
       (Provisional Internship Permits) Recommends approval of the continuing employment of 1
       teacher who is employed under the Provisional Internship Permit requirements, allowing the
       District to continue to staff subject field shortage classrooms.

24.    Board of Education Report No. 429 – 18/19            ADOPTED
       Personnel Commission
       (Classified Reduction in Force: Authorization of Reduction in Force and for Employee Notices)
       Recommends authorization for notices to be sent to a specified number of classified employees
       in specified positions informing them they will be released 60 days after notice in accordance
       with state law, collective bargaining agreements and applicable court orders.

25.    Board of Education Report No. 405 – 18/19             ADOPTED
       Division of Special Education                         PUBLIC HEARING
       (Special Education Local Plan Area (SELPA) Annual Budget Plan and Annual Service Plan for
       the 2019-20 School Year) Recommends adoption of the 2019-20 Annual Service and Budget
       Plans for Special Education describing the special education programs and services provided to
       students with disabilities for submission to the California Department of Education.




Bd of Ed Regular Meeting                                                     Stamped Order of Business
06-19-19                                    6                                         1 p.m., 06-18-19
  Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 8 of 22 Page ID
                                              #:6113
26.   Board of Education Report No. 422 – 18/19           POSTPONED TO THE AUGUST 2019
      Office of the Inspector General                     REGULAR BOARD MEETING
      (Fiscal Year 2020 OIG Work Plan) Recommends approval of the Office of the Inspector
      General’s 2020 work plan describing the audits to be undertaken by the office.

27.   Board of Education Report No. 378 – 18/19            ADOPTED BY CONSENT VOTE
      Division of Instruction
      Human Resources Division
      (Submission of 2019-20 Consolidated Application for Categorical Aid Programs) Recommends
      authorization to submit the 2019-20 Consolidated Application for Funding Categorical Aid
      Programs to the California Department of Education for an estimated $394.3 million in funding
      for state and federal programs; and that the estimated amount be included in the Superintendent’s
      2018-19 Budget.

28.   Board of Education Report No. 423 – 18/19         ADOPTED BY CONSENT VOTE
      Student Integration Services
      Division of Instruction
      (2018-2019 Alternative Schools of Choice Annual Evaluation) Recommends approval of the
      Alternative Schools of Choice Annual Evaluation report, which reviews student achievement at
      each magnet school and magnet center.

29.   Board of Education Report No. 427 – 18/19           ADOPTED
      Student Integration Services
      Division of Instruction
      (Establishment of 20 New Magnet Programs Scheduled to Open 2020-21) Recommends
      establishment of 20 new magnet programs at specified sites for the 2020-21 school year for a total
      approximate cost of $10.2 million.

30.   Board of Education Report No. 433 – 18/19                 ADOPTED BY CONSENT VOTE
      Division of Instruction
      Federal and State Education Programs
      (2019-20 Local Control and Accountability Plan (LCAP) Federal Addendum) Recommends the
      approval of the submission of the attached LCAP Federal Addendum to the State Board of
      Education to meet a requirement to allow the District to receive approximately $394 million of
      Title I, Title II, Title III, and Title IV federal funds.

31.   Board of Education Report No. 453 – 18/19            POSTPONED TO THE AUGUST 2019
      Office of the Board Secretariat                      REGULAR BOARD MEETING
      (Independent Analysis Unit Semi-Annual Work Plan for Summer-Fall 2019) Recommends
      approval of the Independent Analysis Unit’s 2019-20 work plan describing major studies that
      will be undertaken, other expected tasks, possible topics for future study and the division of time
      dedicated to the work.




Bd of Ed Regular Meeting                                                      Stamped Order of Business
06-19-19                                    7                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 9 of 22 Page ID
                                    #:6114
Board Member Resolutions for Action

32.   Mr. Okeke, Ms. García, Ms. Gonez - Supporting an Expanded and Identity-Affirming Dress
      Code Policy for all Schools in the Los Angeles Unified School District (Res-032-18/19)
      (Postponed from Previous Meetings)
                                                          ADOPTED AS AMENDED
      Whereas, The Los Angeles Unified School District aims to support equality among its students
      and staff;

      Whereas, The District’s existing dress code policy recognizes attire as a protected form of
      expression of personal identities and ideas;

      Whereas, The District specifies that all dress codes be gender-neutral, which means that students
      may not be restricted from wearing attire that is traditionally associated with another gender;

      Whereas, The District leaves the establishment of school dress codes up to individual schools
      with the expectation that schools adhere to District guidelines, unless there is a compelling
      reason, such as attire that promotes gang affiliation or intergroup conflict;

      Whereas, When establishing their own dress codes, many schools, nevertheless, do impose
      guidelines that are more restrictive than those recommended by the District;

      Whereas, The District must intervene when necessary to ensure that dress code policies are
      affirming of and reflect the District’s support of all students, regardless of their race, ethnicity,
      culture, sex, gender identity, gender expression, sexual orientation, religion, class, opinions,
      body size, income, disabilities, and immigration status;

      Whereas, Dress code policies disproportionately regulate feminine expression, particularly that
      of Black/African American womxn and gender diverse and non-binary students;

      Whereas, Discriminatory dress code policies have an adverse effect on learning and
      communicate that womxn’s bodies are inherently sexual, provocative, dangerous, and that
      harassment is inevitable;

      Whereas, We must not burden femxle students with the responsibility of managing the sexual
      impulses and distractibility of their peers;

      Whereas, Students demand greater agency over their bodies and what they decide to wear; and

      Whereas, Students desire a progressive dress code that is empowering, mindful of their rights
      and affirming of their identities; now, therefore, be it

      Resolved, That school dress codes will recognize culturally and religiously specific attire and
      prioritize student safety, well-being, egalitarianism, and inclusivity;

      Resolved further, That the District will communicate with all principals at the beginning of the 2019-20
      school year, reminding them of the expectation that all dress codes are non-discriminatory and must abide
      by BUL-6494 Student Dress Codes/Uniforms;


Bd of Ed Regular Meeting                                                          Stamped Order of Business
06-19-19                                      8                                            1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 10 of 22 Page ID
                                                 #:6115
      Resolved further, That schools partner with students representing the broad school community to
      ensure that the enforcement of the their current dress code is restorative and not punitive, and has
      appropriate restrictions for bona fide safety reasons including gang affiliation and intergroup
      conflicts;

       Resolved further, That Human Relations, Diversity and Equity will review the existing District BUL-6494
       Student Dress Codes/Uniforms to ensure that it is affirming of sexual and gender diversity, religious
       expression, allows for protected expression, urban styles, and students’ preferences for attire, within the
       safety guidelines of the schools at-large;

       Resolved further, That Human Relations, Diversity and Equity will seek out input from student populations
       that include, but are not limited to:

           A.   Femxle students
           B.   Members of the LGBTQ+ community
           C.   Black and Latinx students from communities impacted by gang activity
           D.   Students who wear head coverings for religious purposes;

       Resolved further, That the District will share the revised dress code policy with principals with the
       instruction to review their dress codes in light of the revised policy and with input from students
       representing the school community;

       Resolved further, That school sites may submit unique restrictions to their Local District
       Superintendent or their designee for approval;

       Resolved further, That added restrictions will not seek to restrict the wearing of urban outfits or
       styles but only limit clothing styles, symbols, or articles that pose a reasonable threat to the
       safety or operations of the school site;

       Resolved further, That Human Relations, Diversity and Equity will instruct teachers and school site
       administrators on how to enforce their dress code policies using restorative practices that do not objectify,
       demean, or degrade students;

       Resolved further, That the Superintendent direct the Office of Human Relations, Diversity and
       Equity to be available to students and parents and guardians regarding dress code policy
       concerns and conflicts that were not addressed effectively at the school site;

       Resolved further, That the District will continue to honor every student and their families’ right
       to opt out of a school site’s established uniform policy without retaliation by actively informing
       students and parents/guardians of the aforementioned right; and, be it finally

       Resolved further, That the District will communicate with all principals at the beginning of the
       2019-20 school year, reminding them of the expectation that all dress codes are non-
       discriminatory and must abide by BUL-6494 Student Dress Codes/Uniforms;

       Resolved further, That Office of Human Relations, Diversity and Equity will review the existing
       District BUL-6494 Student Dress Codes/Uniforms to ensure that it is affirming of sexual and
       gender diversity, religious expression, allows for protected expression, urban styles, and
       students’ preferences for attire, within the safety guidelines of the schools at-large;
Bd of Ed Regular Meeting                                                               Stamped Order of Business
06-19-19                                         9                                              1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 11 of 22 Page ID
                                    #:6116
      Resolved further, That the District will share the revised dress code policy with principals with
      the instruction to review their dress codes in light of the revised policy and with input from
      students representing the school community; and, be it finally

      Resolved, That the Governing Board of the Los Angeles Unified School District will be provided
      an update with a framework for implementation in January 2020.

33.   Mr. Schmerelson, Dr. McKenna, Mr. Melvoin - Protecting Our Children from Preventable Gun
      Violence (Res-046-18/19) (Noticed May 21, 2019)
                                                        ADOPTED
      Whereas, The Los Angeles Unified School District is the second largest school district in the
      nation, enrolling approximately 625,000 Pre-K–12 students at approximately 1,100 school sites;

      Whereas, District schools continue to be safe havens for our students and school safety continues
      to be one of the Governing Board of the Los Angeles Unified School District’s highest priorities;

      Whereas, School shootings have become an all-too-frequent occurrence in modern America.
      From 2012 and the shooting at Sandy Hook Elementary School which claimed the lives of 20
      first graders, through 2017, the Gun Violence Archive counted 251 shootings at K-12 schools in
      the United States. In that time, over 350 people were shot and 120 died;

      Whereas, Unsecured guns pose a special risk to children - kids as young as three years old are
      strong enough to pull a trigger. Data from the Centers for Disease Control and Prevention
      indicates that from 1999 through 2017 (the most recent year available), an average of 65 children
      less than 15 years of age were unintentionally shot and killed each year in the U.S.;

      Whereas, In California, from 1999 through 2017, each year an average of 27 children under the
      age of 18 have died by suicide with a gun. Most often the gun used in youth suicide belongs to a
      parent or family member;

      Whereas, The Children’s Firearm Safety Alliance, which tracks incidents of children under the
      age of 18 who have unintentionally shot themselves or others, found that in 2017 in the U.S., 364
      children under the age of 18 unintentionally pulled the trigger of a gun, injuring themselves or
      someone else; 132 children died as a result of their injury and 16 of those shot were adults. Year
      to-date (as of April 22, 2019), children under the age of 18 unintentionally injured or killed 70
      people with a gun;

      Whereas, Nearly 70 percent of student shooters gained access to a lawfully purchased gun from
      their residence or the residence of a relative; 87 percent of kids know where their parents' guns
      are kept and 60 percent have handled them; over 80 percent of teens who commit suicide with a
      gun used one that belonged to someone in their home; and guns are the third leading cause of
      death for kids;

      Whereas, District schools are required to comply with California Education Code Section 32280-
      9, which mandates the preparation of school safety plans;

      Whereas, These plans address violence prevention, emergency preparedness, traffic safety and
      crisis intervention;
Bd of Ed Regular Meeting                                                     Stamped Order of Business
06-19-19                                   10                                         1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 12 of 22 Page ID
                                    #:6117
      Whereas, The District has committed to maximizing school safety by Integrated Safe School
      Plans at every school, creating the School-Wide Positive Behavior Intervention and Support
      (SWPBIS) Task Force and integrating emergency, crisis and threat assessment teams to ensure a
      safe school environment at every school site;

      Whereas, Keeping students, teachers and staff safe from the threat of gun violence should be the
      responsibility of all adult stakeholders at each of our school sites;

      Whereas, In light of the mass shooting at Marjory Stoneman Douglas High School in Parkland,
      Florida, Los Angeles City Attorney Mike Feuer assembled a Blue Ribbon Panel on School
      Safety that was charged with examining, evaluating, and recommending ways to enhance the
      significant efforts by the District to keep students safe from violence, particularly gun violence;

      Whereas, The Blue Ribbon Panel, composed of experts and leaders from a wide array of fields,
      discussed access to firearms, student mental health on and off campus, the reporting and
      investigation of threats, safety in the neighborhoods surrounding schools, school security
      procedures and the design of safe schools among other issues;

      Whereas, Approximately 20 percent of adults in California possess a firearm, and state and local
      law criminalizes unsafe storage of firearms where minors may be present, and gun stores are
      required to post flyers that set forth safe storage requirements, there are no dedicated resources
      for educating adults about safe storage of firearms;

      Whereas, A major recommendation of the Blue Ribbon Panel is for the District to establish
      policies and practices to better educate parents and guardians about gun storage requirements and
      the enforcement of gun storage laws; and

      Whereas, In order to continue with preventative measures to increase school safety we must act
      now; now, therefore, be it

      Resolved, That the Governing Board of the Los Angeles Unified School District directs the
      Superintendent and staff to assist school administrators in updating their Integrated Safe School
      Plan to include materials and training videos on detection and prevention of gun violence and
      safe gun storage;

      Resolved further, That the Board directs the Superintendent and staff to update the Student
      Handbook to include information about parents' legal duties to safely store firearms;

      Resolved further, That the Board directs the Superintendent to create an appropriate letter, in
      English and Spanish, to parents and guardians that explains the importance of safe gun storage
      and the legal obligations to protect minors from negligent gun storage, to be included in annual
      registration materials at each school site, and requiring a signature acknowledging awareness of
      safe gun storage responsibilities; and, be it finally

      Resolved, That the Board and the Superintendent will continue to work with local law
      enforcement agencies, health agencies and non-profits to collaborate and increase efforts to
      inform District parents of their duty to safely store firearms in their homes.


Bd of Ed Regular Meeting                                                      Stamped Order of Business
06-19-19                                   11                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 13 of 22 Page ID
                                                 #:6118
34.   Ms. Gonez, Ms. García, Mr. Melvoin - All Means All: Enhancing Supports and Resources for
      Our LGBTQ+ Students (Res-048-18/19) (Noticed May 28, 2019)
                                                            ADOPTED AS AMENDED
      Whereas, At least seven percent of youth in the United States identify as lesbian, gay, bisexual,
      transgender, queer, questioning, intersex, asexual, gender nonconforming, gender fluid, and
      gender nonbinary (LGBTQ+);

       Whereas, The Los Angeles Unified School District prides itself on its diversity and
       inclusiveness, providing safe and welcoming spaces for students, regardless of race, ethnicity,
       national origin, language, disability status, gender expression or identity, and sexual orientation;

       Whereas, The District has a long record of affirmative support for LGBTQ+ students, families,
       and the broader community, including the annual Out for Safe Schools campaign which is a
       districtwide public relations campaign occurring in the month of October that aims to increase
       the visibility of our support for LGBTQ+ students, staff and families;

       Whereas, The Governing Board of the Los Angeles Unified School District has passed numerous
       resolutions in order to highlight the contributions of the LGBTQ+ community and ensure our
       schools provide safe climates for all students, regardless of gender identity, expression, and
       sexual orientation, such as Increasing Supports for LGBTQ+ Students, Their Families and
       Schools (Res-048-17/18), Celebrating and Affirming Our Students and Families with Pride
       Month 2017 (Res-095-16/17), and Celebrating National Coming Out Day, Building Allies for
       Safe Schools (Res-004-15/16);

       Whereas, Tragically, youth identifying as LGBTQ+ are overrepresented in the populations of
       youth experiencing homelessness, youth who are the victims of bullying, and youth who have
       attempted or died as a result of suicide;

       Whereas, Every school district, including ours, must continue to do more to ensure our LGBTQ+
       youth have the supports and resources they need to achieve academically and feel socio-
       emotionally, mentally, and physically safe at school; now, therefore, be it

       Resolved, That the Governing Board of the Los Angeles Unified School District proclaims and
       commemorates June as LGBTQ+ Pride Month, October 11th as National Coming Out Day,
       October 17th as Spirit Day, November 20th as Transgender Day of Remembrance, and April 12th
       as Day of Silence to honor the contributions to the LGBTQ+ community;

       Resolved further, That the Board encourages all schools to incorporate lessons on the LGBTQ+
       community in instruction and hold other commemorative activities in honor of Pride Month in
       June and LGBT History Month in October 2019, as well as during the abovementioned
       commemoration days;

       Resolved further, That the District will publicize the Out for Safe Schools Campaign by
       providing posters, staff badges, and other inclusive materials to schools;




Bd of Ed Regular Meeting                                                       Stamped Order of Business
06-19-19                                    12                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 14 of 22 Page ID
                                                #:6119
      Resolved further, That the Board directs the Superintendent to:

          (A) Update the all-gender restroom reference guide, Sex-Specific and All-Gender Single and
          Multiple-User Restrooms (REF-6799.0), so that it is aligned with the restroom accessibility
          section of the Gender Identity and Students – Ensuring Equity and Nondiscrimination (REF-
          6224.2) policy bulletin to ensure that all-gender restrooms are truly accessible and not simply
          available for all students who would prefer to use them;

          (B) Ensure that training is provided to all relevant certificated and classified school site staff,
          especially front office staff, on the Gender Identity and Students – Ensuring Equity and
          Nondiscrimination policy, including a presentation on the reference guide at a principals’
          meeting in each Local District and to all school-based staff, as feasible, before the start of the
          2019-2020 school year;

          (C) Ensure that, in all upcoming comprehensive modernization projects, more than one all-
          gender restroom is made available at all schools with the aim of providing an all-gender
          restroom in every main instructional building, to the extent feasible;

          (D) Establish partnerships with institutions of higher education and non-profit organizations
          serving LGBTQ+ youth to:

               (i)   Collect data, through methodologies such as valid and reliable survey instruments
                     and student focus groups, to analyze student perceptions of all-gender restroom
                     accessibility on District school campuses including issues such as loss of
                     instructional time, analyze the extent to which LGBTQ+ students are
                     experiencing bullying at District schools, including affiliated and independent
                     charter schools, and other relevant questions using nonbinary language;
               (ii) Provide such data and policy recommendations to the District so that relevant
                     policies and programs can be updated and improved regularly, as needed; and
               (iii) Provide resources, instructional materials, and high-quality professional
                     development to ensure that LGBTQ+ students are physically, socio-emotionally,
                     and mentally safe at all District schools; and
               (iv) In partnership with students and other key stakeholders, create and establish a
                     schoolwide Anti-Bullying Awareness Pilot Program at a select number of District
                     schools, to provide comprehensive, culturally and linguistically responsive
                     education and training to students, families, educators, and school staff to better
                     understand how to meet unique needs of our LGBTQ+ students, taking into
                     account intersectionality, providing peer to peer learning opportunities, and
                     publicizing resources for families.

          (E) Assess the District’s implementation of SB48, the FAIR Education Act and explore ways
          to ensure that diversity and inclusion is better reflected across K-12 curriculum, including in
          the elementary grades;

          (F) Ensure that in District’s implementation of the updated health education framework, once
          approved by the State Board of Education, any new curriculum to be adopted includes
          LGBTQ+ specific sex education for students in District secondary schools;



Bd of Ed Regular Meeting                                                        Stamped Order of Business
06-19-19                                    13                                           1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 15 of 22 Page ID
                                                    #:6120
         (G) Include in the progress update, due in 60 days, information and a proposal for how the District can
         restore Project 10 in all middle schools and high schools; and, be it finally

       Resolved, That the Board directs the Superintendent to provide a summary with progress updates
       in 60 days through a comprehensive Board informative.

35.    Ms. García, Ms. Goldberg, Ms. Gonez - Advocating for College Access, Success, and Equity for
       All Los Angeles Unified School District Graduates (Res-051-18/19) (Noticed June 11, 2019)
                                                              ADOPTED
       Whereas, The California State University (CSU) Quantitative Reasoning Task Force and the
       Academic Senate for the CSU have put forth a resolution that proposes to add a fourth year of
       math/quantitative reasoning to the A-G college preparatory requirements as part of freshman
       eligibility for students entering in Fall 2023 (or 2024);

       Whereas, The CSU Board of Trustees is expected to review the proposal during the July 23-24,
       2019 meeting;

       Whereas, The Los Angeles Unified School District serves over half a million students, 80
       percent of whom are Latinx, Black, Filipino, and Native American;

       Whereas, The District is fully committed to ensuring college access for its ethnically diverse
       student body by improving the percent of graduates eligible to attend California public colleges
       and universities;

       Whereas, The District is proud of the tremendous work it is undergoing, and has undergone for
       over a decade, to make the A-G curriculum the default curriculum for all students and this
       proposed expansion of CSU admissions requirements is unreasonable and will stymy progress;

       Whereas, District high school graduates have been subjected to additional barriers for admissions
       to the CSU system, including higher grade point averages and higher standardized test scores
       because of competition over too few seats for eligible students at CSU campuses, and this
       proposed expansion would only make it more difficult for our students to gain admission;

       Whereas, The CSU effort is lacking in broad-scale consultation with K-12 school districts and
       ignores the real challenges of limited quantitative course offerings and teachers required to meet
       such a requirement;

       Whereas, The preparation of students for college is under the purview of secondary institutions
       and should be done to ensure equity per the California Education Code and not the admissions
       policy;

       Whereas, This proposal is moving forward in the absence of evidence that clearly articulates why
       this change is necessary, and it lacks definitive evidence that four years of math directly
       improves CSU student success and will not pose a disparate impact on underrepresented
       students;




Bd of Ed Regular Meeting                                                           Stamped Order of Business
06-19-19                                       14                                           1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 16 of 22 Page ID
                                                 #:6121
      Whereas, College and universities have historically used math to predict student success in
      college-level courses, leading to a disparate impact on Black, Latinx, and Native American
      students who are, in effect, disproportionately placed in remedial courses, have less access to
      credit-bearing college-level coursework, and less access to earn a college degree;

       Whereas, Students who take advanced math courses do tend to perform well in college, but
       research shows this effect is tied to other factors, like race and income;

       Whereas, The addition of a fourth year of mathematics/quantitative reasoning to the CSU
       admission requirements for first-year incoming students will further exacerbate barriers to
       accessing the CSU system among District graduates by disproportionately harming students of
       color in under-resourced high schools that do not offer a fourth year of math;

       Whereas, The District is fully committed to working in partnership with the CSU and other
       postsecondary institutions to make a variety of high-quality math courses available to students in
       their junior and senior year; and

       Whereas, The District has inadequate funding being that California ranks 44th in education
       spending; now, therefore, be it

       Resolved, That the Governing Board of the Los Angeles Unified School District calls upon the
       CSU Chancellor and Board of Trustees to honor its commitment to be the “People’s University”
       by providing access to an excellent education;

       Resolved further, That the Board formally opposes the passage and adoption of a CSU proposal
       to change its freshman eligibility requirements to add a fourth year of math/quantitative
       reasoning and urges the CSU Board of Trustees to vote against this proposal that would further
       exacerbate access challenges for District graduates; and, be it finally

       Resolved, That the Board will express this opposition through submission of a letter to the CSU
       Chancellor and the Board of Trustees.

36.    Ms. García, Ms. Gonez, Ms. Goldberg, Mr. Okeke - Successful School Climate: Safe,
       Respectful, and Learning for All! (Res-052-18/19) (Noticed June 11, 2019)
                                                             ADOPTED
       Whereas, Los Angeles Unified School District is committed to achieving 100% graduation and is
       responsible for creating a safe and nurturing learning environment for all students;

       Whereas, Every student has the right to be educated in a safe, respectful, and welcoming learning
       environment;

       Whereas, There is overwhelming community agreement that the current random search policy
       using wanding is flawed and ineffective as opposed to individualized searches conducted by
       well-trained school personnel when there is reasonable suspicion; now, therefore, be it

       Resolved, That the Governing Board of the Los Angeles Unified School District request that the
       Superintendent propose an alternative policy that sunsets the current random search wanding
       policy by July 1, 2020;

Bd of Ed Regular Meeting                                                     Stamped Order of Business
06-19-19                                   15                                         1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 17 of 22 Page ID
                                                #:6122
      Resolved further, That the consultation and collaboration of the alternative policy include
      external community advocates as well as internal stakeholders; and, be it finally

      Resolved, That the new alternative policy protects the dignity of all members of the school
      community by:

             1. Ensuring that any alternative policy does not include general population or other
                forms of non-individualized (i.e. random) searches, as they disrupt learning time and
                dehumanize students;
             2. Ensuring that any alternative policy does not include an increase in police presence or
                police surveillance practices;
             3. Ensuring that any alternative policy is rooted in evidence-based research and
                practices; and
             4. Complying with the goals and practices of the Discipline Foundation Policy: School-
                Wide Positive Behavior Interventions and Supports (BUL-6231.0) and the School
                Climate Bill of Rights Resolution (passed May 2013).


Board Member Resolutions for Initial Announcement

37.   Mr. Melvoin – Increasing Fairness and Support for District Schools Sharing Campuses with
      Charter Schools (Res-054-18/19)
                                                         FOR ACTION JUNE 25, 2019
      Whereas, Each Los Angeles public school student deserves to attend school in a positive,
      collaborative environment with the resources and supports necessary for academic learning and
      social-emotional development;

      Whereas, For many years, students in Los Angeles Unified School District schools faced
      overcrowding and dilapidated facilities, and students in public charter schools faced instability
      and uncertainty in access to appropriate facilities. Proposition 39, approved by the voters of
      California in 2000, made it easier for districts to raise money for repairs, upgrades,
      modernization, and expansion of school facilities by lowering the voter approval threshold for
      bond funding, and required that all public school facilities “be shared fairly among all public
      school pupils, including those in charter schools,” with each district required to make available
      “contiguous, furnished, and equipped” facilities (Education Code Section 47614). To meet these
      requirements, the Los Angeles Unified School District offers space on District school campuses,
      that may result in “co-located” school sites, meaning school sites on which at least one District
      school and one charter school are located;

      Whereas, In 2004 and 2005, the District secured passage of two bond measures under the lower
      threshold for voter approval under Proposition 39, including to upgrade, repair, and construct
      facilities. In 2008, Los Angeles voters approved Measure Q, which established bond funding to
      create and maintain a high-quality learning environment for all students. Consistent with
      previous bond measures, it identifies that the District expects to “provide new seats through the
      acquisition, purchase, lease, construction, reconstruction, repair, rehabilitation, furnishing, and
      equipping of facilities for use as charter schools, and to furnish and equip charter-operated
      facilities” to, among other goals, meet the requirements of Education Code Section 47614, which
      codified Proposition 39. The District utilizes some portion of this funding to repair, rehabilitate,


Bd of Ed Regular Meeting                                                      Stamped Order of Business
06-19-19                                   16                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 18 of 22 Page ID
                                               #:6123
      furnish, and equip – or “make ready” - any classrooms or other space that will be occupied by a
      charter school;

       Whereas, Consistent with state law, the District charges charter schools using District facilities
       pursuant to Proposition 39 a pro rata share of the District’s facilities costs. In 2018-2019, the
       District charged $9.63 per square foot, and will collect on average approximately $140,000 for
       each Proposition 39 co-location, depending on the size of the co-location. Such pro rata funding
       is calculated based on actual prior year District facilities costs. Funding is allocated centrally for
       various services provided to school sites, including general campus maintenance and operations
       (e.g., custodial, pest maintenance, utilities), school police, and information technology services,
       but does not improve or expand support for the co-located District school above and beyond
       facilities-related costs. Charter schools might also make other payments to the District, including
       for oversight, depending on their specific use of facilities and whether the District is a charter’s
       authorizer;

       Whereas, Despite the District’s collection of funds from charter schools to cover various costs,
       including the Proposition 39 pro rata share, very little of this funding is applied directly to
       increase the budget of the District school to acknowledge and address the increased
       administrative and school climate and culture work that inherently accompanies the sharing of a
       single campus between multiple schools;

       Whereas, Through the effort and determination of District and charter school leadership and
       staff, many co-located schools thrive together, fully utilizing District facilities and collaborating
       to the benefit of all students who are part of the campus community. But in other circumstances,
       the relationship between co-located schools is soured by scarcity of overall resources, with
       District school employees and students feeling the triple pain of: (1) relinquishing space to an
       incoming or expanding charter school, (2) losing out on facilities renovations being provided to
       accommodate co-located charter schools, and (3) receiving insufficient funding or services to
       support the extra workload that accompanies a co-location.

       Whereas, Prior actions of the Governing Board of the Los Angeles Unified School District have
       sought to alleviate some of this tension, and reduce the disruption and contentiousness of co-
       locations, including the resolution entitled Improving the Policies and Practices Impacting Co-
       Located Public Schools (Res-055-15/16), but many District school students, staff, and leaders
       continue to feel that they bear the brunt of co-location policies;

       Whereas, The District’s recent massive capital expansion, paired with declining birth rates and
       demographic shifts of children out of the District’s footprint, including as described in the
       Independent Analysis Unit’s February 13, 2019 report entitled “Long-Term Enrollment
       Decline—Its Rate, Causes, Geographical Extent and Cost,” presents an opportunity that has not
       existed for decades: there is enough space for every public school student. But the District still
       needs to develop a more comprehensive plan for utilizing this space for the benefit of students.
       Such a plan might, among other things, accurately predict the movement of students, identify
       options for increasing stability on school campuses through long term arrangements, ensure the
       establishment of high quality traditional and choice programs (including dual language or
       magnet programs) in every region, and identify any District assets that may be best utilized in
       non-traditional ways to support the District’s educational programs, including employee housing;



Bd of Ed Regular Meeting                                                        Stamped Order of Business
06-19-19                                     17                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 19 of 22 Page ID
                                                #:6124
      Whereas, The District’s currently available bond funding is limited, and almost entirely allocated
      to ongoing or anticipated projects as described in the Facilities Services Division Strategic
      Execution Plan;

       Whereas, As the District develops such comprehensive planning and obtains additional bond
       funding for new projects, it should also take immediate action to ensure that the co-locations are
       implemented in a manner most conducive to establishing environments for learning for all
       students, and that minimizes conflicts between employees and students who are sharing space;
       now, therefore, be it

       Resolved, That every Los Angeles Unified School District school sharing a campus with a
       charter school shall annually receive flexible, general fund dollars in an amount equivalent to the
       prior year average annual pro rata share collected from co-located charter schools (referred to
       hereinafter as the “Annual District School Co-Location Funding”) starting in the 2019-2020
       school year. For the purposes of this Annual District School Co-Location Funding:

           •   A co-located charter school shall only refer to a charter school that utilizes at least 2
               teaching stations on a campus that also is the site of a District school;
           •   If more than one charter school exists on a single school site with a District school, the
               District school shall receive the designated funding amount for each co-located charter
               school to acknowledge the increased work and responsibility that accompanies
               coordination of multiple schools;
           •   If more than one District school exists on a single school site, each District school shall
               receive an amount equivalent to designated funding amount;

       Resolved further, That the Superintendent shall re-convene the stakeholder group outlined in
       Improving the Policies and Practices Impacting Co-Located Public Schools (Res-055-15/16) to
       provide recommendations for implementation of the Annual District School Co-Location
       Funding. Any changes to the: (1) formula for calculating Annual District School Co-Location
       Funding, (2) definition of co-located charter school for purposes of the Annual District School
       Co-Location Funding, or (3) adjustments for school sites on which more than one charter school
       or more than one District school are located, in the policy set forth in the above Resolved based
       upon such recommendations shall come back for approval by the Governing Board of the Los
       Angeles Unified School District prior to implementation;

       Resolved further, That the Superintendent shall review and report back to the Board within 60
       days, on progress to-date made in support of the prior Improving the Policies and Practices
       Impacting Co-Located Public Schools (Res-055-15/16) resolution, including on the actions
       outlined in Superintendent’s Board informative of June 30, 2017;

       Resolved further, That the Superintendent shall direct the re-convened stakeholder group to, in
       addition to providing recommendations on Annual District School Co-Location Funding, provide
       within 180 days updated recommendations regarding the following issues outlined in Improving
       the Policies and Practices Impacting Co-Located Public Schools (Res-055-15/16) to:

               •   Identify potential improvements to existing practices with a focus on ensuring a
                   transparent and fair means of community engagement and communication around
                   space, room offers, and dialogue between District schools and charter schools;

Bd of Ed Regular Meeting                                                       Stamped Order of Business
06-19-19                                    18                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 20 of 22 Page ID
                                                #:6125
            • Increase the number of mutually agreed upon alternative agreements as allowed by
               law, including the potential use of multi-year occupancies, by encouraging
               negotiations between District and charter leaders;
            • Identify opportunities to provide additional resources directly to all schools on a co-
               located site;
            • Identify potential improvements to existing practices involving scoping visits at
               traditional District sites with a focus on ensuring clear and inclusive processes before
               offers are made; and
            • Create a use-friendly manual for principals at co-located sites; and, be it finally

       Resolved, That the Superintendent shall review and report back to the Board within 60 days,
       regarding:

          •   The feasibility of an amendment to the Facilities Services Division Strategic Execution
              Plan to allocate funding within existing bond dollars to ensure that, when dollars are
              spent at a new or expanding co-located charter school(s), equitable funding is also
              directed to the co-located District school(s);
          •   The feasibility of implementing a policy whereby, when dollars spent for a new or
              expanding co-located charter school(s) on technology, District bond funds currently
              available for technology improvements or enhancements, including the 1:1 technology
              program, are prioritized to be spent at the co-located District school to ensure parity with
              the technology available to students at each school across the campus; and
          •   The possibility and prospects for new funding for facilities improvements at District
              schools sharing a school site with co-located charter schools.


Resolutions Requested by the Superintendent

38.    Reappointment of Member to the School Construction Bond Citizens’ Oversight Committee
       (Sup Res 011-18/19)                             ADOPTED BY CONSENT VOTE

       Resolved, That the Governing Board of the Los Angeles Unified School District ratifies the
       reappointment of Ms. Araceli Sandoval-Gonzalez, and Ms. Celia Ayala as an alternate,
       representing the Early Childhood Alliance, which includes partnerships with Advancement
       Project, InnerCity Struggle, and the California Community Foundation, as Member to the School
       Construction Bond Citizens’ Oversight Committee for a two-year term commencing June 14,
       2019, and determines that Ms. Sandoval-Gonzalez and Ms. Ayala are not employees, officials,
       vendors, contractors, or consultants of the District.

39.    Reappointment of Member to the School Construction Bond Citizens’ Oversight Committee
       (Sup Res 012-18/19)                             ADOPTED BY CONSENT VOTE

       Resolved, That the Governing Board of the Los Angeles Unified School District ratifies the
       reappointment of Ms. Karen Krygier, representing the City of Los Angeles Controller’s Office,
       as Member to the School Construction Bond Oversight Committee for a two-year term
       commencing August 23, 2019 and determines that Ms. Krygier is not an employee, official,
       vendor, contractor, or consultant of the District.


Bd of Ed Regular Meeting                                                      Stamped Order of Business
06-19-19                                   19                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 21 of 22 Page ID
                                            #:6126
40.   Reappointment of Member to the School Construction Bond Citizens’ Oversight Committee
      (Sup Res 013-18/19)                             ADOPTED

       Resolved, That the Governing Board of the Los Angeles Unified School District ratifies the
       reappointment of Mr. Mike Keeley, representing the California Charter Schools Association, as
       Member to the School Construction Bond Oversight Committee for a two-year term
       commencing August 23, 2019, and determines that Mr. Keeley is not an employee, official,
       vendor, contractor, or consultant of the District.

41.    Reappointment of Member to the School Construction Bond Citizens’ Oversight Committee
       (Sup Res 014-18/19)                             ADOPTED BY CONSENT VOTE

       Resolved, That the Governing Board of the Los Angeles Unified School District ratifies the
       reappointment of Dr. Bevin Ashenmiller, parent representative, as member to the School
       Construction Bond Citizens’ Oversight Committee, for a two-year term commencing June 18,
       2019, and determines that Dr. Ashenmiller is not an employee, official, vendor, contractor, or
       consultant of the District.


Special Reports

42.    Receipt of Fiscal Year 2017-18 Debt Report (039-18/19)
                                                         RECEIVED

Correspondence and Petitions

43.    Report of Correspondence (ROC-012-18/19)             ADOPTED BY CONSENT VOTE


Announcements

44.    Motion to schedule a Regular Board meeting, including Closed Session items on June 25, 2019 at 10
       a.m., an Annual Board meeting in on July 2, 2019 at 10 a.m., and a Regular Board meeting, including
       Closed Session items on July 2, 2019 at 10:30 a.m. (041-18/19)
                                                               ADOPTED AS AMENDED BY CONSENT VOTE


Public Comment – Speakers to items not on the Order of Business for action will be heard no earlier
than 4 p.m.


Adjournment




Bd of Ed Regular Meeting                                                      Stamped Order of Business
06-19-19                                   20                                          1 p.m., 06-18-19
 Case 2:17-cv-09003-JAK-PJW Document 208-11 Filed 06/24/20 Page 22 of 22 Page ID
                                    #:6127



    Please note that the Board of Education may consider at this meeting any item referred from a Board Meeting 5 calendar days prior to this meeting
(Education Code 54954.2(b)(3)). The Board of Education may also refer any item on this Order of Business for the consideration of a committee or meeting
                                  of the Board of Education, which meets on the Thursday immediately after this meeting.

Requests for disability related modifications or accommodations shall be made 24 hours prior to the meeting to the Board Secretariat in person or by calling
                                                                     (213) 241-7002.

Individuals wishing to speak at a Board meeting must sign up at the meeting. There will be no sign ups in advance of the meeting. Speakers must sign up prior to the
        item being acted upon by the Board. Speakers should plan to arrive early as items with no speakers may be acted on at the beginning of the meeting.

If you or your organization is seeking to influence an agreement, policy, site selection or any other LAUSD decision, registration may be required under the
            District's Lobbying Disclosure Code. Please visit http://ethics.lausd.net/ to determine if you need to register or call (213) 241-3330.

 Materials related to an item on this Order of Business distributed to the Board of Education are available for public inspection at the Security Desk on the
                                                    first floor of the Administrative Headquarters, and at:
                                                            http://laschoolboard.org/06-18-19RegBd
                          Items circulated after the initial distribution of materials are available for inspection at the Security Desk.




Bd of Ed Regular Meeting                                                                                                 Stamped Order of Business
06-19-19                                                            21                                                            1 p.m., 06-18-19
